Exhibit 10.6


NORTHERN TRUST CORPORATION


TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2012 STOCK PLAN


1.    Grant of PSUs. The performance stock units (“PSUs”) with respect to shares
of Common Stock of Northern Trust Corporation (the “Corporation”) granted to you
pursuant to your Award Notice are subject to the terms and conditions set forth
herein (the “Terms and Conditions”), the PSU Award Notice (the “Award Notice”)
and all of the terms and conditions of the Northern Trust Corporation 2012 Stock
Plan (the “2012 Stock Plan”), which is incorporated herein by reference. In the
case of a conflict between these Terms and Conditions, the Award Notice and the
terms of the 2012 Stock Plan, the provisions of the 2012 Stock Plan will govern.
Capitalized terms used but not defined herein have the meaning provided therefor
in the 2012 Stock Plan.


2.    Vesting Conditions. Except as provided in Section 8, the vesting of your
PSUs is dependent upon (a) the average annual rate of return on equity that the
Corporation achieves during the Performance Period, and (b) your continuous
employment with your Employer through the Vesting Date.


3.    Average Annual Rate of Return on Equity.


(a)    If you have remained in the continuous and uninterrupted employment of
your Employer through the Vesting Date (except as otherwise provided in Section
8), you shall become vested in the percentage of the PSUs determined based on
the Corporation’s average annual rate of return on equity for the Performance
Period using the following table (applying straight line interpolation rounded
to the nearest whole number of PSUs for average annual rates of return on equity
falling between the applicable thresholds):


Average Annual Rate of Return on Equity
Less than 7.5%
7.5%
9.0%
12.0%
≥ 15%


PSU Multiplier


0%
25%
50%
100%
150%



Any PSUs that do not become vested in accordance with the foregoing table shall
be forfeited.


(b)    As soon as administratively practicable following the Vesting Date (but
in no event later than March 15 of the calendar year following the calendar year
in which the Performance Period ends), the Corporation will issue you one (1)
share of Common Stock in settlement of each vested PSU.


(c)    For purposes of these Terms and Conditions:





--------------------------------------------------------------------------------




(i)
The average annual rate of return on equity for the Performance Period attained
by the Corporation is the return on average common equity, based on the
Corporation’s net income, and shall be determined by the Committee in its sole
and absolute discretion in accordance with generally accepted accounting
principles (subject to the adjustments set forth below). For purposes of the
foregoing, the average annual rate of return on equity shall be calculated as
the simple average annual rate of return on equity for the three-year
Performance Period measured across the Corporation as a whole.

(ii)
Notwithstanding anything herein to the contrary, for purposes of determining the
average annual rate of return on equity for any individual fiscal year of the
Corporation within the Performance Period, if any of the following items,
individually or aggregated with other items as reflected herein, would produce a
change to net income in excess of $100 million, net income shall be determined
for such fiscal year by excluding such item(s) as aggregated:

(A)
the gains or losses resulting from, and the expenses incurred in connection
with, the acquisition or disposition of a business, a merger, or a similar
transaction, and integration in connection therewith;

(B)
the impact of securities issuances in connection with events described in item
(A), above, and expenses incurred in connection therewith;

(C)
any gain, loss, income or expense resulting from changes in accounting
principles, tax laws, or other laws or provisions affecting reported results,
that become effective during the Performance Period;

(D)
any gain or loss resulting from, and expenses incurred in connection with, any
litigation or regulatory investigations;

(E)
any charges and expenses incurred in connection with restructuring activity,
including but not limited to, reductions in force;

(F)
the impact of discontinued operations;

(G)
asset write-downs;

(H)
the impact on goodwill impairment; or



Page 2



--------------------------------------------------------------------------------




(I)
any other gain, loss, income or expense with respect to the Performance Period
that is extraordinary, unusual and/or infrequent.

All amounts referenced in the foregoing list shall be determined in accordance
with GAAP and shall be consistent with the Corporation’s financial disclosures.
Further, the Committee’s determination of the average annual rate of return on
equity for a Performance Period shall be final.
4.    Section 162(m). All payments under these Terms and Conditions are intended
to constitute "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code.


5.    Dividend Equivalents. With respect to the payment of any dividends on the
shares of Common Stock occurring during the period preceding the settlement of
your PSUs pursuant to these Terms and Conditions, the Corporation shall credit
to you an amount in cash equal in value to the dividends that you would have
received had you been the actual owner of the number of shares of Common Stock
represented by the number of PSUs earned as of the end of the Performance
Period. The payment of any dividend equivalents as provided herein shall be made
as soon as practical following the Vesting Date (or such other date on which the
PSUs may become vested pursuant to these Terms and Conditions), and shall be
credited with simple interest at the applicable federal interest rate as in
effect on the Grant Date.


6.    Treatment of PSUs Upon Termination Events. In the event you cease to
remain in the continuous employment of your Employer through the Vesting Date,
your right to receive the shares of Common Stock issuable pursuant to the PSUs
shall be only as follows:
    

        (a)    Cause. Notwithstanding anything to the contrary contained in
these Terms and Conditions, if your Employer terminates your employment for
Cause, your PSUs, whether vested but unsettled or unvested, immediately shall
terminate and be forfeited.


(b)    Death and Disability. If you cease to be an Employee by reason of
Disability or death prior to the Vesting Date, you or your estate will become
vested in the Actual PSUs as of the Vesting Date. You, your legal representative
or your estate will receive the underlying shares of Common Stock pursuant to
the vested PSUs as soon as administratively practicable following the Vesting
Date (but in no event later than March 15 of the calendar year following the
calendar year in which the Performance Period ends).


(c)    Retirement. If (i) you cease to be an Employee by reason of Retirement,
(ii) you provide Written Retirement Notice, and (iii) you remain continuously
employed with your Employer for at least the initial six (6) months of the
Performance Period, you will continue to vest in your PSUs as provided in these
Terms and Conditions, and you will receive the underlying shares of Common Stock
pursuant to any PSUs that vest pursuant to Section 3 as soon as administratively


Page 3



--------------------------------------------------------------------------------




practicable following the Vesting Date (but in no event later than March 15 of
the calendar year following the calendar year in which the Performance Period
ends). However, if you cease to be Retired from the Industry (as determined by
the Committee in its sole discretion), any PSUs immediately shall terminate and
be forfeited.


(d)    Severance Eligible Termination and Redundancy. If you cease to be an
Employee and your termination (i) qualifies as a Severance-Eligible Termination
and/or (ii) is under circumstances in which your position has been made
redundant by your Employer (if you are employed outside of the United States),
you will become vested in a pro-rata portion of the PSUs equal to the Actual
PSUs multiplied by a fraction, (i) the numerator of which will equal the total
number of your completed full months of continuous service with your Employer
between the Grant Date and your Termination Date, plus 12 additional months, and
(ii) the denominator of which will equal the total number of months during the
Performance Period (provided, the total number of months in the numerator shall
in no event exceed the total number of months in the Performance Period). You
will receive the underlying shares of Common Stock pursuant to the vested Actual
PSUs as soon as administratively practicable following the end of the
Performance Period (but in no event later than March 15 of the calendar year
following the calendar year in which the Performance Period ends).


(e)    Other Termination Events. If you cease to be an Employee prior to the
date that your PSUs become vested for any reason other than those provided
above, your PSUs shall terminate and be forfeited as of your Termination Date.


(f)    Age Discrimination Rules. If you are resident and/or employed in a
country that is a member of the European Union, the grant of the PSUs and these
Terms and Conditions are intended to comply with the Age Discrimination Rules.
To the extent that a court or tribunal of competent jurisdiction determines that
any provision of the Terms and Conditions are invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


7.    Form of Settlement. Notwithstanding the foregoing, the Corporation may, in
its sole discretion, settle the PSUs in the form of: (a) a cash payment to the
extent settlement in shares of Common Stock (i) is prohibited under local law,
(ii) would require you or the Corporation and/or your Employer to obtain the
approval of any governmental and/or regulatory body in your country of residence
(and country of employment, if different), or (iii) is administratively
burdensome; or (b) shares of Common Stock, but require you to immediately sell
such shares of Common Stock (in which case, the Corporation shall have the
authority to issue sales instructions in relation to such shares of Common Stock
on your behalf).    


8.    Treatment Upon Change in Control.


(a)    General. Except as may be otherwise provided in an agreement executed by
the Corporation and, where applicable, approved by the Corporation’s
shareholders addressing a


Page 4



--------------------------------------------------------------------------------




Change in Control, your PSUs shall be treated in accordance with the following
provisions in the event of a Change in Control.


(b)    Conversion of PSUs by Acquirer. In the event of a Change in Control, the
PSUs shall be converted to unvested restricted stock units settled in shares of
the acquirer's common stock (an "Acquirer Stock Unit") as follows:


(i)    Acquirer Unvested Stock Units Based Upon Corporation Performance: A
pro-rata number of the PSUs shall be converted into a time-based, unvested
restricted stock unit over one (1) share of the acquirer’s common stock based
upon the Corporation's average annual rate of return on equity as computed for
the Abbreviated Performance Period (an “Acquirer Unvested Performance-Related
Stock Unit”) where: (1) the Corporation’s average annual rate of return on
equity shall be computed on the basis of the Abbreviated Performance Period; (2)
the PSU Multiplier shall be determined based upon the Corporation’s average
annual rate of return on equity for the Abbreviated Performance Period; (3) the
pro-ration shall be done on the basis of the Pre-Change in Control Pro-Ration
Factor; and (4) the terms and conditions of each Acquirer Unvested
Performance-Related Stock Unit shall be the same in all material respects as the
terms and conditions of the original PSU, with the exception that you shall vest
in each Acquirer Unvested Performance-Related Stock Unit on the basis of your
continuous employment from the date of the Change in Control through the end of
the original Performance Period plus one (1) day (the “Post-Change Vesting
Date”). Upon vesting, each vested Acquirer Unvested Performance-Related Stock
Unit will be settled in one (1) share of the acquirer’s common stock as soon as
administratively practicable following the Post-Change Vesting Date. Upon a
Qualifying Termination prior to the Post-Change Vesting Date, you shall become
fully vested in each Acquirer Unvested Performance-Related Stock Unit and each
vested Acquirer Unvested Performance-Related Stock Unit shall be settled (in one
share (1) of the acquirer’s common stock) as soon as administratively
practicable following such Qualifying Termination.


(ii)    Acquirer Unvested Stock Units: A pro-rata number of the PSUs shall be
converted into a time-based, unvested restricted stock unit over one (1) share
of the acquirer’s common stock (an “Acquirer Unvested Stock Unit”) where: (1)
the number of PSUs subject to conversion to Acquirer Unvested Stock Units shall
be computed on the basis of a PSU Multiplier equal to 100%, (2) the pro-ration
shall be done on the basis of the Post-Change in Control Pro-Ration Factor, and
(3) the terms and conditions of each Acquirer Unvested Stock Unit shall be the
same in all material respects as the terms and conditions of the original PSU,
with the exception that you shall vest in each Acquirer Unvested Stock Unit on
the basis of your continuous employment from the date of the Change in Control
through the Post-Change Vesting Date. Upon vesting, each vested Acquirer
Unvested Stock Unit will be settled in one (1) share of the acquirer’s common
stock as soon as administratively practicable following the Post-Change Vesting
Date. Upon a Qualifying Termination prior to the Post-Change Vesting Date, you
shall become fully vested in each Acquirer Unvested Stock Unit and each vested
Acquirer Unvested Stock Unit shall be settled (in one share (1) of the
acquirer’s common stock) as soon as administratively practicable following such
Qualifying Termination. For purposes of the foregoing and to the extent
possible, the conversion of PSUs into Acquirer Unvested Stock Units shall be
effectuated in accordance with the applicable provisions of the Code (and the
related Treasury Regulations) and the applicable provisions of the


Page 5



--------------------------------------------------------------------------------




laws of your country of residence and/or employment such that the conversion is
tax neutral and itself does not trigger a taxable event to you, the Corporation,
your Employer or the acquirer.


(c)    Cashout of PSUs. In the event of a Change in Control where the acquirer
does not convert the PSUs in accordance with the provisions of Section 8(b), you
shall become vested in the PSUs as follows:
(i)    Cashout of Vested PSUs Based Upon Corporation Performance: A pro-rata
number of the PSUs shall become vested based upon the Corporation's average
annual rate of return on equity as computed for the Abbreviated Performance
Period where: (1) the Corporation’s average annual rate of return on equity
shall be computed on the basis of the Abbreviated Performance Period, (2) the
PSU Multiplier shall be determined based upon the Corporation’s average annual
rate of return on equity for the Abbreviated Performance Period, and (3) the
pro-ration shall be done on the basis of the Pre-Change in Control Pro-Ration
Factor. Upon vesting, each vested PSU shall be cancelled by the Corporation in
exchange for a cash payment equal to the aggregate consideration paid to each
shareholder of one (1) share of Common Stock upon the Change in Control. Such
cash payment shall be made as soon as administratively practicable following the
Change in Control in such manner and in accordance with such procedures as the
Committee may determine in its sole discretion.


(ii)    Cashout of Vested PSUs Based on Target: Another pro-rata number of the
PSUs shall become vested where: (1) the number of PSUs subject to vesting shall
be computed on the basis of a PSU Multiplier equal to 100%, and (2) the PSUs
will be subject to the Post-Change Pro-Ration Factor. Upon vesting, each vested
PSU shall be cancelled by the Corporation in exchange for a cash payment equal
to the aggregate consideration paid to each shareholder of one (1) share of
Common Stock upon the Change in Control. Such cash payment shall be made as soon
as administratively practicable following the Change in Control in such manner
and in accordance with such procedures as the Committee may determine in its
sole discretion.


9.    Legal and Tax Compliance; Cooperation. If you are resident or employed
outside of the United States, you agree, as a condition of the grant of the
PSUs, to repatriate all payments attributable to the shares of Common Stock
and/or cash acquired under the 2012 Stock Plan (including, but not limited to,
dividends, dividend equivalents and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to the PSUs) in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Corporation and its
Subsidiaries, as may be required to allow the Corporation and its Subsidiaries
to comply with local laws, rules and regulations in your country of residence
(and country of employment, if different). Finally, you agree to take any and
all actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).


10.    Withholding of Tax-Related Items. Regardless of any action the
Corporation and/or your Employer take with respect to any or all Tax-Related
Items, you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Corporation
and your Employer (i) make no representations or undertakings regarding


Page 6



--------------------------------------------------------------------------------




the treatment of any Tax-Related Items in connection with any aspect of the
PSUs, including the grant of the PSUs, the vesting of the PSUs, the subsequent
sale of any shares of Common Stock acquired pursuant to the PSUs and the receipt
of any dividends or dividend equivalents and (ii) do not commit to structure the
terms of the grant or any aspect of the PSUs to reduce or eliminate your
liability for Tax-Related Items.


Prior to the delivery of shares of Common Stock upon the vesting of your PSUs,
if your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Corporation shall withhold a
sufficient number of whole shares of Common Stock otherwise issuable upon the
vesting of the PSUs that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld with respect to the shares of
Common Stock. The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. In the event
that withholding in shares of Common Stock is prohibited or problematic under
applicable law or otherwise may trigger adverse consequences to the Corporation
or your Employer, your Employer may withhold the minimum Tax-Related Items
required to be withheld with respect to the shares of Common Stock in cash from
your regular salary and/or wages, or any other amounts payable to you. In the
event the withholding requirements are not satisfied through the withholding of
shares of Common Stock by the Corporation or through your regular salary and/or
wages or other amounts payable to you by your Employer, no shares of Common
Stock will be issued to you (or your estate) upon vesting of the PSUs unless and
until satisfactory arrangements (as determined by the Corporation) have been
made by you with respect to the payment of any Tax-Related Items that the
Corporation or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such PSUs.


By accepting these PSUs, you expressly consent to the foregoing methods of
withholding as provided for hereunder. All other Tax-Related Items related to
the PSUs and any shares of Common Stock delivered in settlement thereof are your
sole responsibility.


11.    Code Section 409A.


(a)    The PSUs are intended to comply with or be exempt from the requirements
of Code Section 409A. The 2012 Stock Plan and these Terms and Conditions shall
be administered and interpreted in a manner consistent with this intent. If the
Corporation determines that these Terms and Conditions are subject to Code
Section 409A and that they do not comply with or are inconsistent with the
applicable requirements, the Corporation may, in its sole discretion, and
without your consent, amend these Terms and Conditions to cause them to comply
with Code Section 409A or be exempt from Code Section 409A.


(b)    Notwithstanding any provision of these Terms and Conditions to the
contrary, in the event that any settlement or payment of the PSUs occurs as a
result of your termination of employment and the Corporation determines that you
are a “specified employee” (within the meaning of Code Section 409A) subject to
Code Section 409A at the time of your termination of employment, and provided
further that such payment or settlement does not otherwise qualify for an
applicable exemption from Code Section 409A, then no such settlement or payment
shall be paid to you until the date that is the earlier to occur of: (i) your
death, or (ii) six (6) months and one


Page 7



--------------------------------------------------------------------------------




(1) day following your termination of employment. Any portion of the PSUs where
settlement is delayed as a result of the foregoing, which is (i) in whole or in
part, settled in cash and (ii) based on the value of a share of Common Stock,
shall be based on the value of the Common Stock at the time the PSUs otherwise
would have been settled or paid without application of the delay described in
the foregoing sentence. If the PSUs do not otherwise qualify for an applicable
exemption from Code Section 409A, the terms “Retirement,” “terminate,”
“termination,” “termination of employment,” and variations thereof as used in
these Terms and Conditions are intended to mean a “separation from service” as
such term is defined under Code Section 409A.


(c)    Although these Terms and Conditions and the payments provided hereunder
are intended to be exempt from or to otherwise comply with the requirements of
Code Section 409A, the Corporation does not represent or warrant that these
Terms and Conditions or the payments provided hereunder will comply with Code
Section 409A or any other provisions of federal, state, local, or non-U.S. law.
Neither the Corporation, its Subsidiaries, your Employer or their respective
directors, officers, employees or advisers shall be liable to you (or any other
individual claiming a benefit through you) for any tax, interest, or penalties
you may owe as a result of compensation paid under these Terms and Conditions,
and the Corporation, its Subsidiaries and your Employer shall have no obligation
to indemnify or otherwise protect you from the obligation to pay any taxes
pursuant to Code Section 409A.


12.    Forfeitures and Recoupment


(a)    Recoupment Policy. In addition to these Terms and Conditions, your PSUs
and any shares of Common Stock issued to you pursuant to the PSUs shall be
subject to the provisions of the Northern Trust Corporation Policy on
Recoupment, as may be subsequently amended from time to time (the "Policy").


(b)    Delegation of Authority to Corporation. For purposes of the foregoing,
you expressly and explicitly authorize the Corporation to issue instructions, on
your behalf, to any brokerage firm and/or third party administrator engaged by
the Corporation to hold your shares of Common Stock and other amounts acquired
pursuant to your PSUs to re-convey, transfer or otherwise return such shares of
Common Stock and/or other amounts to the Corporation upon the Corporation's
enforcement of the Policy. To the extent that these Terms and Conditions and the
Policy conflict, the terms of the Policy shall prevail.


13.    Nontransferability. The PSUs shall be transferable only by will or the
laws of descent and distribution. If you shall purport to make any transfer of
the PSUs, except as aforesaid, the PSUs and all rights thereunder shall
terminate immediately.


14.    Securities Laws. The PSUs shall not be vested in whole or in part, and
the Corporation shall not be obligated to issue any shares of Common Stock
subject to the PSUs, if such issuance would, in the opinion of counsel for the
Corporation, violate the Securities Act of 1933 or any other U.S. federal, state
or non-U.S. laws having similar requirements as it may be in effect at the time.
The PSUs are subject to the further requirement that, if at any time the Board
of Directors of the Corporation shall determine in its discretion that the
listing or qualification of the shares of Common


Page 8



--------------------------------------------------------------------------------




Stock subject to the PSUs under any securities exchange requirements or under
any applicable law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of or in connection with the
issuance of shares of Common Stock pursuant to the PSUs, the PSUs may not be
vested in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Corporation.


15.    No Right of Continued Employment. The grant of the PSUs shall not confer
upon you any right to continue in the employ of your Employer nor limit in any
way the right of your Employer to terminate your employment at any time. You
shall have no rights as a shareholder of the Corporation with respect to any
shares of Common Stock issuable upon the vesting of the PSUs until the date of
issuance of such shares of Common Stock.


16.     Discretionary Nature; No Vested Rights. You acknowledge and agree that
the 2012 Stock Plan is discretionary in nature and may be amended, cancelled or
terminated by the Corporation, in its sole discretion, at any time. The grant of
the PSUs under the 2012 Stock Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of PSUs or any other award under
the 2012 Stock Plan or other benefits in lieu thereof in the future. Future
grants, if any, will be at the sole discretion of the Corporation, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant and the vesting provisions. Any amendment,
modification or termination of the 2012 Stock Plan shall not constitute a change
or impairment of the terms and conditions of your employment with your Employer.


17.    Extraordinary Benefit. Your participation in the 2012 Stock Plan is
voluntary. The value of the PSUs and any other awards granted under the 2012
Stock Plan is an extraordinary item of compensation outside the scope of your
employment (and your employment contract, if any). Any grant under the 2012
Stock Plan, including the grant of the PSUs, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.


18.    Heirs. These Terms and Conditions shall bind and inure to the benefit of
the Corporation, its successors and assigns, and you and your estate in the
event of your death.
    
19.    Personal Data. The Corporation and your Employer hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the grant of the PSUs and your
participation in the 2012 Stock Plan pursuant to applicable personal data
protection laws. The collection, processing and transfer of your personal data
is necessary for the Corporation’s administration of the 2012 Stock Plan and
your participation in the 2012 Stock Plan, and your denial and/or objection to
the collection, processing and transfer of personal data may affect your ability
to participate in the 2012 Stock Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.
    
The Corporation and your Employer hold certain personal information about you,
including (but not limited to) your name, home address, email address and
telephone number, date of birth,


Page 9



--------------------------------------------------------------------------------




social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Corporation, details of all PSUs or any other entitlement to shares of Common
Stock awarded, canceled, purchased, vested, unvested or outstanding in your
favor for the purpose of managing and administering the 2012 Stock Plan (the
“Data”). The Data may be provided by you or collected, where lawful, from third
parties, and the Corporation and your Employer will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the 2012 Stock Plan. The data processing will take place through electronic
and non-electronic means according to logics and procedures strictly correlated
to the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in your
country of residence. Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought. The Data will be accessible within the
Corporation’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the 2012 Stock Plan and
for your participation in the 2012 Stock Plan.



    The Corporation and your Employer will transfer the Data as necessary for
the purpose of implementation, administration and management of your
participation in the 2012 Stock Plan, and the Corporation and your Employer may
each further transfer the Data to any third parties assisting the Corporation in
the implementation, administration and management of the 2012 Stock Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. You hereby authorize (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing your participation in the 2012 Stock Plan, including any requisite
transfer of such Data as may be required for the administration of the 2012
Stock Plan and/or the subsequent holding of shares of Common Stock on your
behalf to a broker or other third party with whom you may elect to deposit any
shares of Common Stock acquired pursuant to the 2012 Stock Plan.



    You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion
or blockage (for breach of applicable laws) of the Data and (d) oppose, for
legal reasons, the collection, processing or transfer of the Data that is not
necessary or required for the implementation, administration and/or operation of
the 2012 Stock Plan and your participation in the 2012 Stock Plan. You may seek
to exercise these rights by contacting your local HR manager.


20.    Private Placement. The grant of the PSUs is not intended to be a public
offering of securities in your country of residence (and country of employment,
if different). The Corporation has not submitted any registration statement,
prospectus or other filing(s) with the local securities authorities with respect
to the grant of PSUs (unless otherwise required under local law). No employee of
the Corporation is permitted to advise you on whether you should acquire shares
of Common Stock under the 2012 Stock Plan or provide you with any legal, tax or
financial advice


Page 10



--------------------------------------------------------------------------------




with respect to the grant of the PSUs. The acquisition of shares of Common Stock
involves certain risks, and you should carefully consider all risk factors and
tax considerations relevant to the acquisition of shares of Common Stock under
the 2012 Stock Plan or the disposition of them. Further, you should carefully
review all of the materials related to the PSUs and the 2012 Stock Plan, and you
should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.



    21.    Governing Law. All questions concerning the construction, validity
and interpretation of the PSUs and the 2012 Stock Plan shall be governed and
construed according to the laws of the state of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the PSUs or the 2012 Stock Plan shall be brought only in the state or federal
courts of the state of Delaware.


22.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to the PSUs or other awards granted to you
under the 2012 Stock Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the 2012 Stock
Plan through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.


23.    Severability. The invalidity or unenforceability of any provision of the
2012 Stock Plan or these Terms and Conditions shall not affect the validity or
enforceability of any other provision of the 2012 Stock Plan or these Terms and
Conditions.


24.    English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that these Terms and
Conditions, the 2012 Stock Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the PSUs be drawn up
in English. If you have received these Terms and Conditions, the 2012 Stock Plan
or any other documents related to the PSUs translated into a language other than
English and the meaning of the translated version is different than the English
version, the English version will control.


25.    Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the PSUs shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) set forth in
an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Corporation determines, in its sole discretion, that the application of such
special terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations, or to facilitate the operation and
administration of the PSU and the 2012 Stock Plan (or the Corporation may
establish alternative terms and conditions as may be necessary or advisable to
accommodate your transfer). In all circumstances, any applicable Addendum shall
constitute part of these Terms and Conditions.




Page 11



--------------------------------------------------------------------------------




26.    Additional Requirements. The Corporation reserves the right to impose
other requirements on the PSUs, any shares of Common Stock acquired pursuant to
the PSUs and your participation in the 2012 Stock Plan to the extent the
Corporation determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations,
or to facilitate the operation and administration of the award and the 2012
Stock Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


27.    Definitions.     For purpose of these Terms and Conditions:
(a)"Abbreviated Performance Period" means the period commencing on January 1,
2017 and ending on the last day of the month preceding the month in which a
Change in Control occurs.
(b)“Actual PSUs” means the number of PSUs, if any, as determined based on the
average annual rate of return on equity actually attained by the Corporation (as
determined by the Committee in its sole and absolute discretion) for the
Performance Period.
(c)“Age Discrimination Rules” means the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law.
(d)“Cause” means (i) a material breach or your willful and substantial
non-performance of your assigned duties and responsibilities (other than as a
result of incapacity due to physical or mental illness), (ii) a conviction of or
no contest plea with respect to bribery, extortion, embezzlement, fraud, grand
larceny, or any felony or similar conviction under local law involving abuse or
misuse of your position to seek or obtain an illegal or personal gain at the
expense of the Corporation, your Employer or any Subsidiary, or similar crimes,
or conspiracy to commit any such crimes or attempt to commit any such crimes,
(iii) your violation of any policy of the Corporation, your Employer or any of
its Subsidiaries to which you may be subject or your willful engagement in any
misconduct in the performance of your duties that materially injures the
Corporation, your Employer or any of its Subsidiaries, (iv) your performance of
any act which, if known to the customers, clients, stockholders or regulators of
the Corporation, your Employer or any of its Subsidiaries, would materially and
adversely impact the business of the Corporation, your Employer or any of its
Subsidiaries, or (v) any act or omission by you that causes a regulatory body
with jurisdiction over the Corporation, your Employer or any of its
Subsidiaries, to demand, request, or recommend that you be suspended or removed
from any position in which you serve with the Corporation, your Employer or any
of its Subsidiaries.
(e)“Continuous Years of Service” means the period of your continuous and
uninterrupted employment with your Employer commencing on your most recent hire
date with your Employer through your Termination Date. For the sake of clarity,
if your employment with the Corporation or a Subsidiary terminated and you have
been rehired by your Employer, your Continuous Years of Service shall not be
determined by aggregating your periods of employment with the Corporation or a
Subsidiary.


Page 12



--------------------------------------------------------------------------------




(f)“Disability” means (i) if you are covered under the Northern Trust
Corporation Managed Disability Program, a covered disability that continues for
a period of at least six (6) months, or (ii) if you are not covered under the
Northern Trust Corporation Managed Disability Program, a disability as
determined by the Committee in its sole discretion.
(g)“Employer” means the Corporation or any Subsidiary that employs you on the
applicable date.
(h)“Grant Date” means the date of grant reflected in your Award Notice.
(i)“Performance Period” means the three-year period commencing on January 1,
2017 and ending on December 31, 2019.
(j)"Pre-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months in the Abbreviated Performance Period, and
the denominator of which is the number of full months in the Performance Period.
(k)"Post-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months from the date of a Change in Control through
the last day of the Performance Period, and the denominator of which is the
number of full months in the Performance Period
(l)“Qualifying Termination” means a termination of employment with the
Corporation, its Subsidiaries and its successors after the date of the Change in
Control and, at any time before the second anniversary of such Change in
Control, that is either involuntary on your part and does not otherwise qualify
as a Retirement, result from your death or Disability and is not for Cause.
(m)“Retired from the Industry” means a termination of employment under
circumstances that constitute Retirement, and you (i) do not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any entity (other than the Corporation or a Subsidiary),
whether existing or in formation, that provides or plans to provide services the
same as, substantially similar to, or in direct or indirect competition with
those offered by the Corporation or any Subsidiary and which you rendered on
behalf of the Corporation or any Subsidiary during your tenure of employment,
including but not limited to, those relating to trust, investment management,
financial and family business consulting, guardianship and estate
administration, brokerage services, private and commercial banking, asset
management, custody, fund administration, investment operations outsourcing,
investment risk and analytical services, employee benefit services, securities
lending, foreign exchange, treasury and cash management, and transition
management services, and (ii) certify to the Corporation, at such times and in
such manner as the Committee may require, that since your Retirement, you have
not performed any such services. The foregoing notwithstanding, service as a
director of an entity described above which has been approved in writing by the
Committee prior to the commencement of such service shall not, in and of itself,
constitute the cessation of being Retired from the Industry.


Page 13



--------------------------------------------------------------------------------




(n)“Retirement” means a termination of employment without Cause occurring on or
after the date (i) you have attained age 55, and (ii) the sum of your age (in
whole years, rounded down to the nearest year) and Continuous Years of Service
(in whole years, rounded down to the nearest year) equals or exceeds 65. For
purposes of these Terms and Conditions, any Retirement shall become effective on
the first day of the month following the month in which you satisfy the
provisions hereunder.
(o)“Severance-Eligible Termination” means (i) if you are covered under the
Northern Trust Corporation Severance Plan, a covered termination where you have
executed on or prior to your Termination Date an effective settlement agreement,
waiver and release, or (ii) if you are not covered under the Northern Trust
Corporation Severance Plan, a covered termination pursuant to a
redundancy/termination indemnity program established or otherwise contributed to
by your Employer where you have executed on or prior to your Termination Date,
but in effect as of your Termination Date a settlement agreement and release.
(p)“Tax-Related Items” means any income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding amounts.
(q)“Termination Date” means (i) if you are a resident of or employed in the
United States, the effective date of termination of your employment with your
Employer, or (ii) if you are resident or employed outside of the United States,
the earliest of (a) the date on which notice of termination is provided to you,
(b) the last day of your active service with your Employer or (c) the last day
on which you are an Employee of your Employer, as determined in each case
without including any required advance notice period and irrespective of the
status of the termination under local labor or employment laws.
(r)"Vesting Date" means the date on which the Committee certifies the
Corporation's attainment of its average annual rate of return on equity for the
Performance Period.
(s)“Written Retirement Notice” means a written notice of your Retirement
provided at least three (3) months in advance of such Retirement to the
Corporation’s chief human resources officer (or in the case of the Retirement of
the Corporation’s chief human resources officer, to the Corporation’s chief
executive officer).


31.    Acceptance. By accepting the grant of the PSUs, you affirmatively and
expressly acknowledge that you have read these Terms and Conditions, the Award
Notice, the Addendum to these Terms and Conditions (as applicable) and the 2012
Stock Plan, and specifically accept and agree to the provisions therein.




* * * * *


Page 14

